DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the grounds that at least Groups I and III have unity of invention in accordance with 37 C.F.R. 1.475(b)(2) as the groups of inventions related to a product and a process of use of said product, and further, claims 1-11, claims 12-13, and claims 14-16 all include a special technical feature as recited in the amended claim 1.  This is not found persuasive. 
Regarding Groups I (claims 1-11) and III (claims 12-13), 37 C.F.R. 1.475(a) provides “where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as whole makes over the prior art.” As applied in the restriction requirement dated 11/17/2021 and further clarified below in view of Applicant’s amendment, the technical feature shared between Groups I and III does not make a contribution over the prior art. 
Applicant contends that the shared technical feature is a special technical feature as the Examiner’s application of prior art reference Yong et al. (US 2010/0276209) in the restriction requirement dated 11/17/2021 does not address the amended features in claim 1 as filed 04/18/2022. However, the Examiner notes that the shared technical feature is still not technical feature as it lacks novelty in view of Yong as applied in the rejection of claim 1 under 35 U.S.C. 102 as set forth below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022.

Drawings
The drawings are objected to because Figures 6-12 appear out of numbered order on the drawing sheets filed 04/29/2020, particularly, the . 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: Reference number 17 listed in the instant specification (Pg. 19, line 17) does not appear in any of the figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Reference number 226 in Fig. 11 is not mentioned in the instant specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application
 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5, and 8 objected to because of the following informalities:
In claim 1, the term “wear resistance particle” is suggested to read “wear resistant particle” to improve claim language continuity. 
In claim 3, the language of “is less 30%” is suggested to read “is less than 30%” to improve sentence structure.
In claim 5, the repeated “of the” in the language of “the median size of the of the second particles” is suggested to be deleted.
Claim 8 is identified as “Currently amended;” however, there is no amended language in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “wear resistant” and “wear resistance” in claims 1, 3, 5-8, and 10-11 are relative terms which render the claims indefinite. The terms “wear resistant layer,” “wear resistance particle,” and “wear resistant particle(s)” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language and instant specification provide no disclosure towards a metric of wear resistance required in order to for the layer and particles as claimed to be considered wear resistant. 
In claim 1, the limitation of “particle size distributions” renders the claim indefinite as it is unclear what type of distribution is intended (number, mass%, volume% of particles). 
In claims 1 and 3, the language of “associated with” renders the claims indefinite because it is unclear whether the recitation imparts a positive or negative relationship between the “associated” features, i.e., in the limitation of “wherein a number NS of the first wear resistant particles associated with the first mode” could intend that the particles contributing to the number NS are particles falling within or outside of the first mode. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 3 recites the broad recitation "wherein the number NL of the second particles associated with the second mode is less [than] 30%...of a total number NS+NL of the wear resistant particles", and the claim also recites "especially between 5% and 30%, preferably between 15% and 30%, in particular between 15% and 25%" which are the narrower statements of the range/limitation. 
Claim 3 also recites the broad recitation "wherein the number N, and the claim also recites "especially between  which are the narrower statements of the range/limitation. 
Claim 4 recites the broad recitation "wherein the second mode is larger than twice the first mode", and the claim also recites "especially three times larger, in particular four times larger than that of the first mode" which are the narrower statements of the range/limitation. 
Claim 5 recites the broad recitation "wherein the median size D50, and the claim also recites "especially three times larger, in particular four times larger than the median size of the of the second particles of the second mode" which are the narrower statements of the range/limitation. 
Claim 6 recites the broad recitation "wherein the first and the second wear resistant particles have a size in the range of 10, and the claim also recites "or a size in the range of 10  which are the narrower statements of the range/limitation. 
Claim 10 recites the broad recitation "wherein the mixture comprises 35% - 75%... by weight of the first and second wear resistant particles", and the claim also recites "especially 50% - 70%, preferably 35% - 60%, in particular 35% - 50%" which are the narrower statements of the range/limitation. 
Claim 10 also recites the broad recitation "wherein the mixture comprises...25% - 65%... by weight of the wear resistant layer binder", and the claim also recites "especially 30% - 50%, preferably 40% - 65%, in particular 50% - 65%" which are the narrower statements of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims. For examination purposes, the claims will be interpreted as requiring the broad limitations as recited. 
Claims 2-11 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 requires “wherein the mixture is in the form of a powder;” however, claim 1, from which claim 2 depends, already requires the mixture being a mixture of several types of particles, such that the particulate mixture of claim 1 is not seen to be further limited by the powder recitation in claim 2. 
Claim 5 requires “wherein the median size D50S-- of the first wear resistant particles (D50) is larger than twice median size D50L of the second wear resistant particles;” however, claim 1, from which claim 5 depends, requires “wherein the second mode is larger than the first mode” such a median size of the first wear resistant particles could not be larger than twice the median size of the second wear resistant particles, and claim 5 is not seen to include all of the limitations of claim 1. For examination, claim 5 will be treated along with claim 1. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yong et al. (US 2010/0276209, hereinafter referred to as "Yong") as evidenced by De Lloyd, Dhanlal (NPL “Standard sieves and Mesh sizes” hereinafter referred to as “De Lloyd”).
Regarding claims 1-2, 5-6, and 8-9, Yong teaches a hardfacing composition containing particles of a cemented tungsten carbide cobalt of different sizes and balance of an iron-based binder alloy ([0074, 0084], Table 1). Yong teaches composition example A (Table 1) containing 24 wt% cemented tungsten carbide cobalt particles with particle sizes in the range of -30/+40 mesh, or 420-595 µm (De Lloyd Pg. 2-3), and 35 wt% cemented tungsten carbide cobalt with particle sizes in the range of -16/+20 mesh, or 841-1190 µm (De Lloyd Pg. 2-3). Yong teaches the cemented tungsten carbide cobalt particles being in the form of spherical pellet particles (Table 1, [0075]). The mode of the -16/+20 mesh cemented tungsten carbide cobalt particle sizes falls within 841-1190 µm and is larger than the mode of the -30/+40 mesh cemented tungsten carbide cobalt particles, falling within 420-595 µm, such that the -16/+20 mesh particles read on the second wear resistant particles while the -30/+40 mesh particles read on the first wear resistant particles as claimed. The -16/+20 mesh particles are larger in size than the -30/+40 mesh particles by a factor of at least 2; however, the weight concentration of the -16/+20 mesh particles is greater than the weight concentration of the -30/+40 mesh particles by a factor of only ~1.45, such that there is necessarily a larger number of the -30/+40 mesh particles composing 24 wt% of the hardfacing material than a number of -16/+20 mesh particles composing 35 wt% of the hardfacing material. Therefore, a number of particles associated with the mode of the -30/+40 mesh particles would be larger than a number of particles associated with the mode of the -16/+20 mesh particles, meeting a number NS of first wear resistant particles for the first mode being larger than a number NL of second wear resistant particles for the second mode as claimed. 
Regarding claim 7, Yong teaches the cemented tungsten carbide cobalt particles comprising mono-tungsten carbide [0081]. 
Regarding claim 10, from composition A in Table 1 of Yong, the hardfacing composition includes 67 wt% of a total carbide phase, with a remainder being the iron-based binder alloy, or 33 wt% binder. Within the 67 wt% of a carbide phase, the -30/+40 mesh particles comprise 16.08 wt% and the -16/+20 mesh particles comprise 23.45 wt%, such the total cemented tungsten carbide cobalt particles comprise 39.45 wt% of the hardfacing composition. 
Regarding claim 11, from composition A in Table 1 of Yong, the hardfacing composition includes 67 wt% of a total carbide phase, with a remainder being the iron-based binder alloy, or 33 wt% binder. Within the 67 wt% of a carbide phase, the -30/+40 mesh particles comprise 16.08 wt% and the -16/+20 mesh particles comprise 23.45 wt%, such the total cemented tungsten carbide cobalt particles comprise 39.45 wt% of the hardfacing composition. Additionally, within the 67 wt% of a carbide phase, included is 27 wt% of cast tungsten carbide with a -40/+60 mesh size, or 250-420 µm (De Lloyd Pg. 2-3), comprising 18.09 wt% of the hardfacing composition. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (US 2010/0276209, hereinafter referred to as "Yong") as evidenced by De Lloyd, Dhanlal (NPL “Standard sieves and Mesh sizes” hereinafter referred to as “De Lloyd”) as applied to claim 1 above.
Regarding claim 3, from composition A in Table 1 of Yong, it has been shown that a number of particles associated with the mode of the -30/+40 mesh particles would be larger than a number of particles associated with the mode of the -16/+20 mesh particles, such that a number of particles contributing to a mode for the -30/+40 mesh particles is at least greater than 50% of the total number of particles contributing to the first and second modes and the number of particles contributing to a mode for the -16/+20 mesh particles is less than 50% of the total. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 4, from composition A in Table 1 of Yong, the mode of the -16/+20 mesh particles falls within 841-1190 µm and the mode of the -30/+40 mesh particles falls within 420-595 µm, such that the mode of the -16/+20 mesh particles is from 1.41-2.83 times larger than the mode of the -30/+40 mesh particles. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736